Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 1 of 22 Page ID #:322




    1 Todd C. Theodora, Esq. (SBN 120426)
      TTheodora@tocounsel.com
    2 Jeffrey H. Reeves, Esq. (SBN 156648)
      jreeves@tocounsel.com
    3 THEODORA ORINGHER PC
      535 Anton Boulevard, Ninth Floor
    4 Costa Mesa, California 92626-7109
      Telephone: (714) 549-6200
    5 Facsimile: (714) 549-6201
    6 Ryan W. Light, Esq. (SBN 293858)
      rlight@tocounsel.com
    7 THEODORA ORINGHER PC
      1840 Century Park East, Suite 500
    8 Los Angeles, California 90067-2120
      Telephone: (310) 557-2009
    9 Facsimile: (714) 551-0283
  10 Attorneys for Plaintiff
     CORELOGIC SOLUTIONS, LLC
  11
  12                             UNITED STATES DISTRICT COURT
  13        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  14
  15 CORELOGIC SOLUTIONS, LLC, a                   Case No. 8:20-cv-01676 FLA (DFMx)
     California limited liability company,
  16                                               STIPULATION AND
                  Plaintiff,                       PROTECTIVE ORDER
  17
            vs.                                    REGARDING CONFIDENTIALITY
  18
     CREDIFI CORP., a Delaware                     Judge: Hon. Fernando L. Aenlle-Rocha
  19 corporation; ELY RAZIN, an
     individual; ACTOVIA I INC., a New             Ctrm: 6B
  20 Jersey corporation; CRE ANALYTICS
     LLC, a New Jersey limited liability           [DISCOVERY DOCUMENT –
  21 company; and DOES 1 through 10
     inclusive,                                    REFERRED TO: Magistrate Judge
  22                                               Hon. Douglas F. McCormick, Ctrm. 6B]
                  Defendants.
  23
                                                   Action Filed: September 3, 2020
  24                                               Trial Date:   November 2, 2021
  25
  26
  27
  28
         1221815.2/81784.05003                               Case No. 8:20-cv-01676-FLA-DFM
             STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 2 of 22 Page ID #:323




    1           1.        PURPOSES AND LIMITATIONS
    2           Disclosure and discovery activity in this action are likely to involve
    3 production of confidential and proprietary information for which special protection
    4 from public disclosure and from use for any purpose other than prosecuting this
    5 litigation may be warranted. Specifically, this action is likely to involve the
    6 production of proprietary compilations of commercial real estate data that Plaintiff
    7 alleges constitute trade secrets,1 as well as other confidential business and financial
    8 information of the Parties. In order to expedite the flow of information, facilitate the
    9 prompt resolution of disputes over confidentiality of discovery materials, adequately
  10 protect information the Parties are entitled to keep confidential, ensure the Parties
  11 are permitted reasonably necessary uses of such material in preparation for and in
  12 the conduct of trial, address the handling of such materials at the end of litigation,
  13 and serve the ends of justice, good cause exists for a protective order governing
  14 confidentiality of information and materials produced in discovery in this action. It
  15 is the intent of the parties that information and materials will not be designated as
  16 confidential for tactical reasons and that nothing be designated as confidential
  17 without a good faith belief that it has been maintained in a confidential, non-public
  18 manner, and there is good cause why it should not be part of the public record in the
  19 case.
  20            Accordingly, the Parties hereby stipulate to and petition the Court to enter the
  21 following Stipulated Protective Order. The Parties acknowledge that this Order does
  22 not confer blanket protections on all disclosures or responses to discovery and that
  23 the protection it affords from public disclosure and use extends only to the limited
  24 information or items that are entitled to confidential treatment under the applicable
  25 legal principles. The Parties further acknowledge, as set forth in Section 12.3,
  26
  27    1
      By entering into this stipulation, Defendants do not concede that these
  28 compilations are, in fact, trade secrets.
            1221815.2/81784.05003
                                                   2            Case No. 8:20-cv-01676-FLA-DFM
                STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 3 of 22 Page ID #:324




    1 below, that this Order does not entitle them to file confidential information under
    2 seal; Local Rule 79-5 sets forth the procedures that must be followed and the
    3 standards that will be applied when a Party seeks permission from the Court to file
    4 material under seal. Counsel agree to be bound by the terms set forth herein before
    5 the Court signs this Stipulated Protective Order.
    6         2.        DEFINITIONS
    7                   2.1.      Challenging Party: a Party or Non-Party that challenges the
    8         designation of information or items under this Order.
    9                   2.2.      “CONFIDENTIAL” Information or Items: information
  10          (regardless of how it is generated, stored or maintained) or tangible things that
  11          qualify for protection under Federal Rule of Civil Procedure 26(c).
  12                    2.3.      Counsel (without qualifier): Outside Counsel of Record and
  13          House Counsel (as well as their support staff).
  14                    2.4.      Designating Party: a Party or Non-Party that designates
  15          information or items that it produces in disclosures or in responses to
  16          discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  17          ATTORNEYS’ EYES ONLY.”
  18                    2.5.      Disclosure or Discovery Material: all items or information,
  19          regardless of the medium or manner in which it is generated, stored, or
  20          maintained (including, among other things, testimony, transcripts, and
  21          tangible things), that are produced or generated in disclosures or responses to
  22          discovery in this matter.
  23                    2.6.      Expert: a person with specialized knowledge or experience in a
  24          matter pertinent to the litigation who (1) has been retained by a Party or its
  25          counsel to serve as an expert witness or as a consultant in this action, (2) is
  26          not a past or current employee of a Party or of a Party’s competitor, and (3) at
  27          the time of retention, is not anticipated to become an employee of a Party or
  28          of a Party’s competitor.
          1221815.2/81784.05003
                                                 3            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 4 of 22 Page ID #:325




    1                  2.7.      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
    2        Information or Items: extremely sensitive “Confidential Information or
    3        Items,” disclosure of which to another Party or Non-Party would create a
    4        substantial risk of serious harm that could not be avoided by less restrictive
    5        means. The Parties agree that this designation should be used sparingly and is
    6        primarily intended to protect allegedly proprietary compilations of real estate
    7        data that the Designating Party asserts is entitled to trade secret protection,
    8        proprietary software (to the extent relevant), and third-party contracts.
    9                  2.8.      House Counsel: attorneys who are employees of a party to this
  10         action. House Counsel does not include Outside Counsel of Record or any
  11         other outside counsel.
  12                   2.9.      Non-Party: any natural person, partnership, corporation,
  13         association, or other legal entity not named as a Party to this action.
  14                   2.10. Outside Counsel of Record: attorneys who are not employees of
  15         a Party to this action but are retained to represent or advise a Party to this
  16         action and have appeared in this action on behalf of that Party or are affiliated
  17         with a law firm which has appeared on behalf of that Party.
  18                   2.11. National Outside Counsel: attorneys who are not employees of a
  19         Party to this action but are retained to represent or advise a Party to this action
  20         and are acting as national (non-California) outside counsel for a Party but
  21         have not appeared in the case.
  22                   2.12. Party: any party to this action, including all of its officers,
  23         directors, employees, consultants, retained experts, and Outside Counsel of
  24         Record (and their support staffs).
  25                   2.13. Producing Party: a Party or Non-Party that produces Disclosure
  26         or Discovery Material in this action.
  27                   2.14. Professional Vendors: persons or entities that provide litigation
  28         support services (e.g., photocopying, videotaping, translating, preparing
         1221815.2/81784.05003
                                                4            Case No. 8:20-cv-01676-FLA-DFM
             STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 5 of 22 Page ID #:326




    1        exhibits or demonstrations, and organizing, storing, or retrieving data in any
    2        form or medium) and their employees and subcontractors.
    3                  2.15. Protected Material: any Disclosure or Discovery Material that is
    4        designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
    5        ATTORNEYS’ EYES ONLY.”
    6                  2.16. Receiving Party: a Party that receives Disclosure or Discovery
    7        Material from a Producing Party.
    8        3.        SCOPE
    9        The protections conferred by this Stipulation and Order cover not only
  10 Protected Material (as defined above), but also (1) any information copied or
  11 extracted from Protected Material, (2) all copies, excerpts, summaries, or
  12 compilations of Protected Material, and (3) any testimony, conversations, or
  13 presentations by Parties or their Counsel that might reveal Protected Material.
  14 However, the protections conferred by this Order do not cover the following
  15 information: (a) any information that is in the public domain at the time of
  16 disclosure to a Receiving Party or becomes part of the public domain after its
  17 disclosure to a Receiving Party as a result of publication not involving a violation of
  18 this Order, including becoming part of the public record through trial or otherwise;
  19 and (b) any information known to the Receiving Party prior to the disclosure or
  20 obtained by the Receiving Party after the disclosure from a source who obtained the
  21 information lawfully and under no obligation of confidentiality to the Designating
  22 Party. Any use of Protected Material at trial shall be governed by a separate
  23 agreement or order.
  24         4.        DURATION
  25         Even after final disposition of this litigation, the confidentiality obligations
  26 imposed by this Order shall remain in effect until a Designating Party agrees
  27 otherwise in writing or a court order otherwise directs. Final disposition shall be
  28 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
         1221815.2/81784.05003
                                                5            Case No. 8:20-cv-01676-FLA-DFM
             STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 6 of 22 Page ID #:327




    1 or without prejudice, and (2) final judgment herein after the completion and
    2 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
    3 including the time limits for filing any motions or applications for extension of time
    4 pursuant to applicable law.
    5         5.        DESIGNATING PROTECTED MATERIAL
    6                   5.1.      Exercise of Restraint and Care in Designating Material for
    7         Protection. Each Party or Non-Party that designates information or items for
    8         protection under this Order must take care to limit any such designation to
    9         specific material that qualifies under the appropriate standards. To the extent
  10          it is practical to do so, the Designating Party must designate for protection
  11          only those parts of material, documents, items, or oral or written
  12          communications that qualify – so that other portions of the material,
  13          documents, items, or communications for which protection is not warranted
  14          are not swept unjustifiably within the ambit of this Order.
  15                    Mass, indiscriminate, or routinized designations are prohibited.
  16          Designations that are shown to be clearly unjustified or that have been made
  17          for an improper purpose (e.g., to unnecessarily encumber or retard the case
  18          development process or to impose unnecessary expenses and burdens on other
  19          Parties) expose the Designating Party to sanctions.
  20                    If it comes to a Designating Party’s attention that information or items
  21          that it designated for protection do not qualify for protection at all or do not
  22          qualify for the level of protection initially asserted, that Designating Party
  23          must promptly notify all other Parties that it is withdrawing the mistaken
  24          designation.
  25                    5.2.      Manner and Timing of Designations. Except as otherwise
  26          provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or
  27          as otherwise stipulated or ordered, Disclosure or Discovery Material that
  28          qualifies for protection under this Order must be clearly so designated before
          1221815.2/81784.05003
                                                 6            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 7 of 22 Page ID #:328




    1        the material is disclosed or produced.
    2                  Designation in conformity with this Order requires:
    3                            (a)   For information in documentary form (e.g., paper or
    4                  electronic documents, but excluding transcripts of depositions or other
    5                  pretrial or trial proceedings): That the Producing Party affix the legend
    6                  “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
    7                  EYES ONLY” to each page that contains protected material. If only a
    8                  portion or portions of the material on a page qualifies for protection, the
    9                  Producing Party also must clearly identify the protected portion(s) (e.g.,
  10                   by making appropriate markings in the margins) and must specify, for
  11                   each portion, the level of protection being asserted.
  12                             A Party or Non-Party that makes original documents or materials
  13                   available for inspection need not designate them for protection until
  14                   after the inspecting Party has indicated which material it would like
  15                   copied and produced. During the inspection and before the designation,
  16                   all of the material made available for inspection shall be deemed
  17                   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After
  18                   the inspecting Party has identified the documents it wants copied and
  19                   produced, the Producing Party must determine which documents, or
  20                   portions thereof, qualify for protection under this Order. Then, before
  21                   producing the specified documents, the Producing Party must affix the
  22                   appropriate legend (“CONFIDENTIAL” or “HIGHLY
  23                   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that
  24                   contains Protected Material. If only a portion or portions of the material
  25                   on a page qualifies for protection, the Producing Party also must clearly
  26                   identify the protected portion(s) (e.g., by making appropriate markings
  27                   in the margins) and must specify, for each portion, the level of
  28                   protection being asserted.
         1221815.2/81784.05003
                                                7            Case No. 8:20-cv-01676-FLA-DFM
             STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 8 of 22 Page ID #:329




    1                            (b)   For testimony given in deposition or in other pretrial or
    2                  trial proceedings: That the Designating Party identify on the record,
    3                  before the close of the deposition, hearing, or other proceeding, all
    4                  protected testimony and specifies the level of protection being asserted.
    5                  When it is impractical to identify separately each portion of testimony
    6                  that is entitled to protection and it appears that substantial portions of
    7                  the testimony may qualify for protection, the Designating Party may
    8                  invoke on the record (before the deposition, hearing, or other
    9                  proceeding is concluded) a right to have up to 21 days after receipt of
  10                   the transcript to identify the specific portions of the testimony as to
  11                   which protection is sought and to specify the level of protection being
  12                   asserted. Only those portions of the testimony that are appropriately
  13                   designated for protection within the 21 days of receipt of the transcript
  14                   shall be covered by the provisions of this Order. Alternatively, a
  15                   Designating Party may specify, at the deposition or up to 21 days after
  16                   receipt of the transcript if that period is properly invoked, that the entire
  17                   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
  18                   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
  19                             Parties shall give the other Parties notice if they reasonably
  20                   expect a deposition, hearing, or other proceeding to include Protected
  21                   Material so that the other Parties can ensure that only authorized
  22                   individuals who have signed the “Acknowledgment and Agreement to
  23                   Be Bound” (Exhibit A) are present at those proceedings. The use of a
  24                   document as an exhibit at a deposition shall not in any way affect its
  25                   designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  26                   ATTORNEYS’ EYES ONLY.”
  27                             Transcripts containing Protected Material shall have an obvious
  28                   legend on the title page that the transcript contains Protected Material,
         1221815.2/81784.05003
                                                8            Case No. 8:20-cv-01676-FLA-DFM
             STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 9 of 22 Page ID #:330




    1                  and the title page shall be followed by a list of all pages (including line
    2                  numbers as appropriate) that have been designated as Protected
    3                  Material and the level of protection being asserted by the Designating
    4                  Party. The Designating Party shall inform the court reporter of these
    5                  requirements. Any transcript that is prepared before the expiration of a
    6                  21-day period for designation shall be treated during that period as if it
    7                  had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
    8                  EYES ONLY” in its entirety unless otherwise agreed. After the
    9                  expiration of that period, the transcript shall be treated only as actually
  10                   designated.
  11                             (c)   For information produced in some form other than
  12                   documentary and for any other tangible items: That the Producing Party
  13                   affix in a prominent place on the exterior of the container or containers
  14                   in which the information or item is stored the legend
  15                   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  16                   EYES ONLY.” If only a portion or portions of the information or item
  17                   warrant protection, the Producing Party, to the extent practicable, shall
  18                   identify the protected portion(s) and specify the level of protection
  19                   being asserted.
  20                   5.3.      Inadvertent Failures to Designate. If timely corrected, an
  21         inadvertent failure to designate qualified information or items does not,
  22         standing alone, waive the Designating Party’s right to secure protection under
  23         this Order for such material. Upon timely correction of a designation, the
  24         Receiving Party must make reasonable efforts to assure that the material is
  25         treated in accordance with the provisions of this Order.
  26         6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
  27                   6.1.      Timing of Challenges. Any Party or Non-Party may challenge a
  28         designation of confidentiality at any time. Unless a prompt challenge to a
         1221815.2/81784.05003
                                                9            Case No. 8:20-cv-01676-FLA-DFM
             STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 10 of 22 Page ID #:331




    1         Designating Party’s confidentiality designation is necessary to avoid
    2         foreseeable, substantial unfairness, unnecessary economic burdens, or a
    3         significant disruption or delay of the litigation, a Party does not waive its right
    4         to challenge a confidentiality designation by electing not to mount a challenge
    5         promptly after the original designation is disclosed.
    6                   6.2.      Meet and Confer. The Challenging Party shall initiate the dispute
    7         resolution process by providing written notice of each designation it is
    8         challenging and describing the basis for each challenge pursuant to Local
    9         Rule 37-1. To avoid ambiguity as to whether a challenge has been made, the
   10         written notice must recite that the challenge to confidentiality is being made
   11         in accordance with this specific paragraph of this Order. The Parties shall
   12         attempt to resolve each challenge in good faith and must begin the process by
   13         conferring directly (in voice to voice dialogue; other forms of communication
   14         are not sufficient) within 10 days of the date of service of notice. In
   15         conferring, the Challenging Party must explain the basis for its belief that the
   16         confidentiality designation was not proper and must give the Designating
   17         Party an opportunity to review the designated material, to reconsider the
   18         circumstances, and, if no change in designation is offered, to explain the basis
   19         for the chosen designation. A Challenging Party may proceed to the next
   20         stage of the challenge process only if it has engaged in this meet and confer
   21         process first or establishes that the Designating Party is unwilling to
   22         participate in the meet and confer process in a timely manner.
   23                   6.3       Judicial Intervention. If the Parties cannot resolve a challenge
   24         without court intervention, the Designating Party shall serve the moving
   25         party’s portion of a Joint Stipulation to retain confidentiality pursuant to
   26         Local Rule 37-2.1 and 37-2.2 (and in compliance with Local Rule 79-5, if
   27         applicable) within 28 days of the initial notice of challenge or within 14 days
   28         of the parties agreeing that the meet and confer process will not resolve their
          1221815.2/81784.05003
                                                10            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 11 of 22 Page ID #:332




    1         dispute, whichever is later. Failure by the Designating Party to serve the
    2         moving party’s portion of the Joint Stipulation within the period defined
    3         above, unless otherwise agreed in writing between the Designating Party and
    4         the Challenging Party, shall automatically waive the confidentiality
    5         designation for each challenged designation.
    6                   Upon service of the Designating Party’s portion of the Joint
    7         Stipulation, the Challenging Party must serve its portion of the Joint
    8         Stipulation and cooperate in the filing of the Joint Stipulation pursuant to
    9         Local Rule 37.2.2. Each Party may file a supplemental memorandum pursuant
   10         to 37-2.3.
   11                   The burden of persuasion in any such challenge proceeding shall be on
   12         the Designating Party. Frivolous challenges and those made for an improper
   13         purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   14         Parties) may expose the Challenging Party to sanctions. Unless the
   15         Designating Party has waived the confidentiality designation by failing to file
   16         a motion to retain confidentiality as described above, all parties shall continue
   17         to afford the material in question the level of protection to which it is entitled
   18         under the Producing Party’s designation until the Court rules on the
   19         challenge.
   20         7.        ACCESS TO AND USE OF PROTECTED MATERIAL
   21                   7.1.      Basic Principles. A Receiving Party may use Protected Material
   22         that is disclosed or produced by another Party or by a Non-Party in
   23         connection with this case only for prosecuting, defending, or attempting to
   24         settle this litigation. Such Protected Material may be disclosed only to the
   25         categories of persons and under the conditions described in this Order. When
   26         the litigation has been terminated, a Receiving Party must comply with the
   27         provisions of section 15 below (FINAL DISPOSITION).
   28                   Protected Material must be stored and maintained by a Receiving Party
          1221815.2/81784.05003
                                                11            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 12 of 22 Page ID #:333




    1           at a location and in a secure manner2 that ensures that access is limited to the
    2           persons authorized under this Order.
    3                     7.2.      Disclosure of “CONFIDENTIAL” Information or Items. Unless
    4           otherwise ordered by the Court or permitted in writing by the Designating
    5           Party, a Receiving Party may disclose any information or item designated
    6           “CONFIDENTIAL” only to:
    7                               (a)   the Receiving Party’s Outside Counsel of Record in this
    8                     action, as well as employees of said Outside Counsel of Record to
    9                     whom it is reasonably necessary to disclose the information for this
   10                     litigation and who have signed the “Acknowledgment and Agreement
   11                     to Be Bound” that is attached hereto as Exhibit A;
   12                               (b)   the Receiving Party’s National Outside Counsel to whom
   13                     it is reasonably necessary to disclose the information for this litigation
   14                     and who have signed the “Acknowledgment and Agreement to Be
   15                     Bound” that is attached hereto as Exhibit A;
   16                               (c)   the officers, directors, and employees (including House
   17                     Counsel) of the Receiving Party to whom disclosure is reasonably
   18                     necessary for this litigation and who have signed the “Acknowledgment
   19                     and Agreement to Be Bound” (Exhibit A);
   20                               (d)   Experts (as defined in this Order) of the Receiving Party to
   21                     whom disclosure is reasonably necessary for this litigation and who
   22                     have signed the “Acknowledgment and Agreement to Be Bound”
   23                     (Exhibit A);
   24                               (e)   the Court and its personnel;
   25                               (f)   court reporters and their staff, professional jury or trial
   26
   27   2
       All compilations of commercial real estate information that are produced in this
   28 action must be stored securely in password-protected form.
            1221815.2/81784.05003
                                                  12            Case No. 8:20-cv-01676-FLA-DFM
                STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 13 of 22 Page ID #:334




    1                   consultants, and Professional Vendors to whom disclosure is
    2                   reasonably necessary for this litigation and who have signed the
    3                   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4                             (g)   during their depositions, witnesses in the action to whom
    5                   disclosure is reasonably necessary and who have signed the
    6                   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
    7                   otherwise agreed by the Designating Party or ordered by the court.
    8                   Pages of transcribed deposition testimony or exhibits to depositions
    9                   that reveal Protected Material must be separately bound by the court
   10                   reporter and may not be disclosed to anyone except as permitted under
   11                   this Order.
   12                             (h)   the author or recipient of a document containing the
   13                   information or a custodian or other person who otherwise possessed or
   14                   knew the information.
   15                   7.3.      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
   16         EYES ONLY” Information or Items. Unless otherwise ordered by the court or
   17         permitted in writing by the Designating Party, a Receiving Party may disclose
   18         any information or item designated “HIGHLY CONFIDENTIAL –
   19         ATTORNEYS’ EYES ONLY” only to:
   20                             (a)   the Receiving Party’s Outside Counsel of Record in this
   21                   action, as well as employees of said Outside Counsel of Record to
   22                   whom it is reasonably necessary to disclose the information for this
   23                   litigation and who have signed the “Acknowledgment and Agreement
   24                   to Be Bound” that is attached hereto as Exhibit A;
   25                             (b)   Experts of the Receiving Party (1) to whom disclosure is
   26                   reasonably necessary for this litigation, (2) who have signed the
   27                   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and
   28                   (3) as to whom the procedures set forth in paragraph 7.4(a), below,
          1221815.2/81784.05003
                                                13            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 14 of 22 Page ID #:335




    1                   have been followed;
    2                             (c)   the Court and its personnel;
    3                             (d)   court reporters and their staff, professional jury or trial
    4                   consultants, and Professional Vendors to whom disclosure is reasonably
    5                   necessary for this litigation and who have signed the “Acknowledgment
    6                   and Agreement to Be Bound” (Exhibit A); and
    7                             (e)   the author or recipient of a document containing the
    8                   information or a custodian or other person who otherwise possessed or
    9                   knew the information.
   10                   7.4.      Procedures for Approving or Objecting to Disclosure of
   11         “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information or
   12         Items to Experts.
   13                             (a)   Unless otherwise ordered by the court or agreed to in
   14                   writing by the Designating Party, a Party that seeks to disclose to an
   15                   Expert (as defined in this Order) any information or item that has been
   16                   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   17                   ONLY” pursuant to paragraph 7.3(b) first must make a written request
   18                   to the Designating Party that (1) identifies the general categories of
   19                   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   20                   information that the Receiving Party seeks permission to disclose to the
   21                   Expert, (2) sets forth the full name of the Expert and the city and state
   22                   of his or her primary residence, (3) attaches a copy of the Expert’s
   23                   current resume, (4) identifies the Expert’s current employer(s),
   24                   (5) identifies each person or entity from whom the Expert has received
   25                   compensation or funding for work in his or her areas of expertise or to
   26                   whom the expert has provided professional services, including in
   27                   connection with a litigation, at any time during the preceding five
   28
          1221815.2/81784.05003
                                                14            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 15 of 22 Page ID #:336




    1                     years,3 and (6) identifies (by name and number of the case, filing date,
    2                     and location of court) any litigation in connection with which the
    3                     Expert has offered expert testimony, including through a declaration,
    4                     report, or testimony at a deposition or trial, during the preceding five
    5                     years.
    6                               (b)   A Party that makes a request and provides the information
    7                     specified in the preceding respective paragraphs may disclose the
    8                     subject Protected Material to the identified Expert unless, within 14
    9                     days of delivering the request, the Party receives a written objection
   10                     from the Designating Party. Any such objection must set forth in detail
   11                     the grounds on which it is based.
   12                               (c)   A Party that receives a timely written objection must meet
   13                     and confer with the Designating Party (through direct voice to voice
   14                     dialogue) to try to resolve the matter by agreement within seven days of
   15                     the written objection. If no agreement is reached, the Party seeking to
   16                     make the disclosure to the Expert may file a motion as provided in
   17                     Local Rule 7 (and in compliance with Local Rule 79-5, if applicable)
   18                     seeking permission from the Court to do so. Any such motion must
   19                     describe the circumstances with specificity, set forth in detail the
   20                     reasons why the disclosure to the Expert is reasonably necessary, assess
   21                     the risk of harm that the disclosure would entail, and suggest any
   22                     additional means that could be used to reduce that risk. In addition, any
   23                     such motion must be accompanied by a competent declaration
   24
   25   3
       If the Expert believes any of this information is subject to a confidentiality
   26 obligation to a third-party, then the Expert should provide whatever information the
      Expert believes can be disclosed without violating any confidentiality agreements,
   27 and the Party seeking to disclose to the Expert shall be available to meet and confer
   28 with the Designating Party regarding any such engagement.
            1221815.2/81784.05003
                                                  15            Case No. 8:20-cv-01676-FLA-DFM
                STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 16 of 22 Page ID #:337




    1                   describing the Parties’ efforts to resolve the matter by agreement (i.e.,
    2                   the extent and the content of the meet and confer discussions) and
    3                   setting forth the reasons advanced by the Designating Party for its
    4                   refusal to approve the disclosure.
    5                             In any such proceeding, the Party opposing disclosure to the
    6                   Expert shall bear the burden of proving that the risk of harm that the
    7                   disclosure would entail (under the safeguards proposed) outweighs the
    8                   Receiving Party’s need to disclose the Protected Material to its Expert.
    9         8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED
   10 PRODUCED IN OTHER LITIGATION
   11         If a Party is served with a subpoena or a court order issued in other litigation
   12 that compels disclosure of any information or items designated in this action as
   13 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   14 ONLY” that Party must:
   15         (a)       promptly notify in writing the Designating Party. Such notification
   16 shall include a copy of the subpoena or court order;
   17         (b)       promptly notify in writing the Party who caused the subpoena or order
   18 to issue in the other litigation that some or all of the material covered by the
   19 subpoena or order is subject to this Order. Such notification shall include a copy of
   20 this Order; and
   21         (c)       cooperate with respect to all reasonable procedures sought to be
   22 pursued by the Designating Party whose Protected Material may be affected.
   23         If the Designating Party timely seeks a protective order, the Party served with
   24 the subpoena or court order shall not produce any information designated in this
   25 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   26 EYES ONLY” before a determination by the court from which the subpoena or
   27 order issued, unless the Party has obtained the Designating Party’s permission. The
   28 Designating Party shall bear the burden and expense of seeking protection in that
          1221815.2/81784.05003
                                                16            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 17 of 22 Page ID #:338




    1 court of its confidential material – and nothing in these provisions should be
    2 construed as authorizing or encouraging a Receiving Party in this action to disobey a
    3 lawful directive from another court.
    4         9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    5 PRODUCED IN THIS LITIGATION
    6         (a)       The terms of this Order are applicable to information produced by a
    7 Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
    8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
    9 Non-Parties in connection with this litigation is protected by the remedies and relief
   10 provided by this Order. Nothing in these provisions should be construed as
   11 prohibiting a Non-Party from seeking additional protections.
   12         (b)       In the event that a Party is required, by a valid discovery request, to
   13 produce a Non-Party’s confidential information in its possession, and the Party is
   14 subject to an agreement with the Non-Party not to produce the Non-Party’s
   15 confidential information, then the Party shall:
   16                   1.        promptly notify in writing the Requesting Party and the Non-
   17         Party that some or all of the information requested is subject to a
   18         confidentiality agreement with a Non-Party;
   19                   2.        promptly provide the Non-Party with a copy of this Order, the
   20         relevant discovery request(s), and a reasonably specific description of the
   21         information requested; and
   22                   3.        make the information requested available for inspection by the
   23         Non-Party.
   24         (c)       If the Non-Party fails to object or seek a protective order from this
   25 Court within 14 days of receiving the notice and accompanying information, the
   26 Receiving Party may produce the Non-Party’s confidential information responsive
   27 to the discovery request. If the Non-Party timely seeks a protective order, the
   28 Receiving Party shall not produce any information in its possession or control that is
          1221815.2/81784.05003
                                                17            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 18 of 22 Page ID #:339




    1 subject to the confidentiality agreement with the Non-Party before a determination
    2 by the Court. Absent a court order to the contrary, the Non-Party shall bear the
    3 burden and expense of seeking protection in this court of its Protected Material.
    4         10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    6 Protected Material to any person or in any circumstance not authorized under this
    7 Order, the Receiving Party must immediately (a) notify in writing the Designating
    8 Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
    9 unauthorized copies of the Protected Material, (c) inform the person or persons to
   10 whom unauthorized disclosures were made of all the terms of this Order, and
   11 (d) request such person or persons to execute the “Acknowledgment and Agreement
   12 to Be Bound” that is attached hereto as Exhibit A.
   13         11.       INADVERTENT PRODUCTION OF PRIVILEGED OR
   14 OTHERWISE PROTECTED MATERIAL
   15         When a Producing Party gives notice to Receiving Parties that certain
   16 inadvertently produced material is subject to a claim of privilege or other protection,
   17 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   18 Procedure 26(b)(5)(B).
   19         12.       MISCELLANEOUS
   20                   12.1. Right to Further Relief. Nothing in this Order abridges the right
   21         of any person to seek its modification by the Court in the future.
   22                   12.2. Right to Assert Other Objections. By stipulating to the entry of
   23         this Order, no Party waives any right it otherwise would have to object to
   24         disclosing or producing any information or item on any ground not addressed
   25         in this Order. Similarly, no Party waives any right to object on any ground to
   26         use in evidence of any of the material covered by this Order.
   27                   12.3. Filing Protected Material. Without written permission from the
   28         Designating Party or a court order secured after appropriate notice to all
          1221815.2/81784.05003
                                                18            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 19 of 22 Page ID #:340




    1         interested persons, a Party may not file in the public record in this action any
    2         Protected Material. A Party that seeks to file under seal any Protected
    3         Material must comply with Local Rule 79-5. Protected Material may only be
    4         filed under seal pursuant to a court order authorizing the sealing of the
    5         specific Protected Material at issue. Pursuant to Local Rule 79-5, a sealing
    6         order will issue only upon a request establishing that the Protected Material at
    7         issue is privileged, protectable as a trade secret, or otherwise entitled to
    8         protection under the law. If a Receiving Party’s request to file Protected
    9         Material under seal pursuant to Local Rule 79-5.2.2(b) is denied by the Court,
   10         then the Receiving Party may file the Protected Material in the public record
   11         pursuant to Local Rule 79-5.2.2(b)(ii) unless otherwise instructed by the
   12         Court.
   13         13.       FINAL DISPOSITION
   14         Within 60 days after the final disposition of this action, as defined in
   15 paragraph 4, each Receiving Party must return all Protected Material to the
   16 Producing Party or destroy such material. As used in this subdivision, “all Protected
   17 Material” includes all copies, abstracts, compilations, summaries, and any other
   18 format reproducing or capturing any of the Protected Material. Whether the
   19 Protected Material is returned or destroyed, the Receiving Party must submit a
   20 written certification to the Producing Party (and, if not the same person or entity, to
   21 the Designating Party) by the 60-day deadline that (1) identifies (by category, where
   22 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
   23 that the Receiving Party has not retained any copies, abstracts, compilations,
   24 summaries or any other format reproducing or capturing any of the Protected
   25 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
   26 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
   27 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
   28 work product, and consultant and expert work product, even if such materials
          1221815.2/81784.05003
                                                19            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 20 of 22 Page ID #:341




    1 contain Protected Material. Any such archival copies that contain or constitute
    2 Protected Material remain subject to this Protective Order as set forth in Section 4
    3 (DURATION).
    4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    5 DATED: February 5, 2021               THEODORA ORINGHER PC
    6
    7
                                            By:          /s/ Ryan W. Light
    8
                                                  Todd C. Theodora
    9                                             Jeffrey H. Reeves
   10                                             Ryan W. Light
                                                  Attorneys for Plaintiff CORELOGIC
   11                                             SOLUTIONS, LLC
   12
        DATED: February 5, 2021             GREENBERG TRAURIG, LLP
   13
   14
   15                                       By:         /s/ Blakeley S. Oranburg
   16                                             Ricky L. Shackelford
                                                  Blakeley S. Oranburg
   17                                             Attorneys for Defendant CREDIFI CORP.
   18
        DATED: February 5, 2021
   19
   20
   21                                       By:        /s/ Nathan D. Meyer
   22                                             Aryeh Kaufman
                                                  LAW OFFICE OF ARYEH KAUFMAN
   23
   24                                             Benjamin T. Wang
                                                  Nathan D. Meyer
   25                                             RUSS, AUGUST & KABAT
   26
                                                  Attorneys for Defendants ACTOVIA I
   27                                             INC. and CRE ANALYTICS LLC
   28
          1221815.2/81784.05003
                                                20            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 21 of 22 Page ID #:342




    1         I, Ryan W. Light, am the ECF user whose identification and password are
      being used to file this Stipulation And [Proposed] Protective Order Regarding
    2
      Confidentiality. Pursuant to Local Rule 5-4.3.4.(a)(2)(i), I hereby attest that all other
    3 signatories to this document, on whose behalf this filing is submitted, have concurred
      in its content and have authorized the filing.
    4
    5                                          /s/ Ryan W. Light
    6
    7
      PURSUANT TO STIPULATION, AND FOR GOOD CAUSE SHOWN, IT IS SO
    8 ORDERED.
    9
   10 DATED: February 5, 2021
   11                                          Hon. Douglas F. McCormick
                                               United States Magistrate Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
          1221815.2/81784.05003
                                                21            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
Case 8:20-cv-01676-FLA-DFM Document 51 Filed 02/05/21 Page 22 of 22 Page ID #:343




    1     EXHIBIT A – ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    2         I, _____________________________ [full name], of ___________________
    3 _______________________________ [address], declare under penalty of perjury
    4 that I have read in its entirety and understand the Stipulated Protective Order that
    5 was issued by the United States District Court for the Central District of California
    6 in the case of CoreLogic Solutions, LLC v. CrediFi Corp. et al., Case No. 8:20-cv-
    7 01676-FLA-DFM. I agree to comply with and to be bound by all the terms of this
    8 Stipulated Protective Order and I understand and acknowledge that failure to so
    9 comply could expose me to sanctions and punishment in the nature of contempt. I
   10 solemnly promise that I will not disclose in any manner any information or item that
   11 is subject to this Stipulated Protective Order to any person or entity except in strict
   12 compliance with the provisions of this Order.
   13         I further agree to submit to the jurisdiction of the United States District Court
   14 for the Central District of California for the purpose of enforcing the terms of this
   15 Stipulated Protective Order, even if such enforcement proceedings occur after
   16 termination of this action.
   17         I hereby appoint __________________________ [full name] of ___________
   18 _______________________________________ [address and telephone number] as
   19 my California agent for service of process in connection with this action or any
   20 proceedings related to enforcement of this Stipulated Protective Order.
   21
        Date: _________________________________
   22
   23 City and State where sworn and signed: _________________________________
   24
   25 Name: ______________________________
   26
   27 Signature: __________________________________
   28
          1221815.2/81784.05003
                                                22            Case No. 8:20-cv-01676-FLA-DFM
              STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY
